Citation Nr: 0921827	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1946 to 
September 1947.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket for good 
cause.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  .


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
bilateral hearing loss is related to military service.

2.  The medical evidence of record shows that the Veteran's 
bilateral tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008). 

2.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus as the Board is taking action favorable to 
the Veteran by granting service connection for these 
disorders.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records are currently 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center.  The Veteran's report of 
separation, Form DD 214, listed his inservice specialty as an 
installer repairman telephone and telegraph.

After separation from military service, in an October 2007 
statement, the Veteran reported decreased hearing loss and 
ringing in his ears during military service.  He stated that 
he was exposed to noises resulting from machine gun training 
and work with large trucks, generators, and power tools while 
installing telephone systems during his service.

In a February 2008 statement, the brother of the Veteran 
reported that the Veteran wrote letters to him about the 
noise from anti-aircraft guns detailing how the Veteran had 
ringing in his ears and difficulty hearing after he fired the 
guns.  The brother also provided that the Veteran has had 
difficulty hearing and has complained of ringing in his ears 
since returning from military service.

A May 2008 letter from a private audiologist stated that the 
Veteran complained of hearing loss and tinnitus dating back 
to his period of military service.  The physician reported 
that the Veteran stated he was trained as an artilleryman but 
was reassigned to linesman and installer because of his 
hearing problems.  On audiological examination, the audiogram 
showed the Veteran had severe bilateral sensorineural hearing 
loss and bilateral tinnitus at that time.  Using the Maryland 
CNC word list, speech recognition was 52 percent in the right 
ear and 46 percent in the left ear.  Accordingly, bilateral 
hearing loss is currently shown for VA purposes.  38 C.F.R. 
§ 3.385.  The letter stated that "the [V]eterans' [sic] 
current hearing loss and tinnitus are as likely as not due to 
his military service."

A September 2008 letter from a private audiologist gave a 
diagnosis of "binaural hearing loss and tinnitus."  Noting 
that the Veteran had some experience with truck driving after 
his discharge from the military, the letter provided that it 
"is just as likely as not that at least some of the 
[V]eterans [sic] hearing loss and tinnitus are the result of 
his exposure to hazardous noise while in the service."  The 
report noted that the Veteran did not have access to hearing 
protection during service.

A February 2009 letter from a private physician stated that 
the Veteran had bilateral severe hearing loss and ringing in 
his ears that "were, as likely as not, due to and a 
consequence of this [V]eteran's service."

The medical evidence of record establishes that the Veteran's 
current bilateral hearing loss and bilateral tinnitus are 
disabilities for VA purposes.  See 38 C.F.R. § 3.385.  The 
Veteran's assertions throughout the appeal have been 
consistent, and the objective medical evidence supports them.  
Specifically, the Veteran has affirmed that his hearing loss 
and tinnitus have existed in some form since service and has 
consistently reported since May 2008 that he has experienced 
hearing loss and tinnitus since his time in the service.  The 
Veteran's statements of noise exposure during telephone and 
telegraph line installation are consistent with the report of 
separation, Form DD214, that provides his inservice specialty 
was telephone and telegraph installer repairman.  The 
evidence also shows was a telephone and telegraph installer 
in service, during which time he was exposed to generators 
and diesel truck engine noises, and was not provided with ear 
protection.  Moreover, the lay statements of record indicate 
that the veteran was exposed to fifty caliber machine guns 
during training.  Although the Veteran's statements are not 
competent to establish a diagnosis or the etiology of his 
bilateral hearing loss, his statements are competent evidence 
as to what he experienced and observed.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (lay statements are competent to 
prove that a claimant exhibited certain features or symptoms 
of an injury or illness during service).  As the Veteran's 
service records were destroyed in a fire, there is no 
evidence to rebut the evidence that he was exposed to these 
hazardous noises during service. 

Accordingly, based on the totality of the evidence of record, 
the Board finds the Veteran's lay statements that his 
tinnitus symptoms began during military service and have 
continued since that time, to be credible and therefore, 
competent evidence.  While there is no objective medical 
evidence of record that addresses when the Veteran's tinnitus 
began, his statements alone may be considered competent 
evidence to make such a determination.  Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  The medical evidence of 
record shows that the Veteran has a current diagnosis of 
tinnitus and the lay evidence of record shows that it began 
in military service.

Moreover, the evidence of record contains three separate 
audiological opinions stating that the Veteran's hearing loss 
resulted from his service.  There is no medical evidence of 
record to rebut these findings that the Veteran's hearing 
loss resulted from service.

Accordingly, the Board finds that the Veteran's bilateral 
hearing loss and bilateral tinnitus are related to active 
military service and therefore, service connection for these 
disorders is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


